Case: 12-50719       Document: 00512118525         Page: 1     Date Filed: 01/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2013

                                     No. 12-50719                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



STEPHEN A. MAYBANK,

                                                  Plaintiff-Appellant
v.

JOHN M. MCHUGH, Secretary, Department of the Army

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CV-508


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       This court has reviewed the record and Plaintiff’s complaints of
discrimination and illegal retaliation, and we agree with the rulings of Judge
Rodriguez made in his order dated, June 18, 2012. The judgment must be
affirmed.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.